107 Ga. App. 315 (1963)
130 S.E.2d 134
KREUTZ et al.
v.
HOUSING AUTHORITY OF THE CITY OF DUBLIN.
39726.
Court of Appeals of Georgia.
Decided February 7, 1963.
*317 H. Dale Thompson, for plaintiffs in error.
Wm. Malcolm Towson, contra.
FRANKUM, Judge.
It is apparent that in rendering the judgment on the condemnees' application for distribution of the fund paid into the registry of the court pursuant to the award of the assessors and the judgment of condemnation, the court acted on the theory that the condemnor was concerned with the distribution of said fund. This was an erroneous theory. "Where the condemnor pays the amount of the award of the assessors into the registry of the court as provided by Chapter 36-11 of the Code, the condemnor is not thereafter concerned with its distribution. Code § 36-1113." State Highway Dept. v. Taylor, 216 Ga. 90 (3), supra. See State Highway Dept. v. Taylor, 102 Ga. App. 15 (115 SE2d 703). As stated in State Highway Dept. v. Hendrix, 215 Ga. 821, 826 (113 SE2d 761): ". . . [T]he purpose and the mandatory requirement of the amended act [Chapter 36-11 of the Code of 1933, as amended] is for the condemnor to pay the same [the amount of the award] into the registry of the court so that it may be disbursed after a judgment has been taken against the property described in the petition and to those responding parties whom the judge, after hearing their respective claims thereto, finds to be justly entitled."
There were no claims to the fund in question other than the claims designated in the condemnees' application. Accordingly, the court erred in rendering the judgment requiring the condemnees and their attorney to give a bond payable to the condemnor as a condition precedent to receiving the full amount of the fund aforesaid to which they were entitled.
Judgment reversed. Nichols, P. J., and Jordan, J., concur.